 


110 HR 2106 IH: No Parole for Sex Offenders Act
U.S. House of Representatives
2007-05-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2106 
IN THE HOUSE OF REPRESENTATIVES 
 
May 2, 2007 
Mr. Chandler introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To ensure that sex offenders and sexually violent predators are not eligible for parole. 
 
 
1.Short titleThis Act may be cited as the No Parole for Sex Offenders Act. 
2.Reduction of grant amounts 
(a)In GeneralFor each fiscal year after the expiration of the period specified in subsection (b)(1) in which a State receives funds for a program referred to in subsection (b)(2), the State shall have in effect throughout the State laws and policies that prohibit parole for— 
(1)any individual convicted of a criminal offense against a victim who is a minor; and 
(2)any sexually violent predator. 
(b)Compliance and ineligibility 
(1)Compliance dateEach State shall have not more than 3 years from the date of enactment of this Act in which to fully implement this Act, except that the Attorney General may grant an additional 2 years to a State that is making good faith efforts to implement this Act. 
(2)Ineligibility for fundsFor any fiscal year after the expiration of the period specified in paragraph (1), a State that fails to fully implement this Act shall not receive 10 percent of the funds that would otherwise be allocated for that fiscal year to the State under Subpart 1 of Part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3750 et seq.), whether characterized as the Edward Byrne Memorial Justice Assistance Grant Program, the Edward Byrne Memorial State and Local Law Enforcement Assistance Programs, the Local Government Law Enforcement Block Grants Program, or otherwise. 
(c)ReallocationAmounts not allocated under a program referred to in subsection (b)(2) to a State for failure to fully implement this Act shall be reallocated under that program to States that have not failed to fully implement this Act. 
3.DefinitionsFor the purposes of this Act: 
(1)Criminal offense against a victim who is a minor 
(A)The term criminal offense against a victim who is a minor means any criminal offense in a range of offenses specified by State law which is comparable to or which exceeds the following range of offenses: 
(i)kidnapping of a minor, except by a parent; 
(ii)false imprisonment of a minor, except by a parent; 
(iii)criminal sexual conduct toward a minor; 
(iv)solicitation of a minor to engage in sexual conduct; 
(v)use of a minor in a sexual performance; 
(vi)solicitation of a minor to practice prostitution; 
(vii)any conduct that by its nature is a sexual offense against a minor; 
(viii)production or distribution of child pornography, as described in section 2251, 2252, or 2252A of title 18, United States Code; or 
(ix)an attempt to commit an offense described in any of clauses (i) through (viii), if the State— 
(I)makes such an attempt a criminal offense; and 
(II)chooses to include such an offense in those which are criminal offenses against a victim who is a minor for the purposes of this section. 
(B)For purposes of paragraph (1), conduct which is criminal only because of the age of the victim shall not be considered a criminal offense if the perpetrator is 18 years of age or younger. 
(2)Sexually violent predatorThe term sexually violent predator means a person who has been convicted of a sexually violent offense and who suffers from a mental abnormality or personality disorder that makes the person likely to engage in predatory sexually violent offenses.  
 
